Order entered February 2, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00604-CR

                             ALAN LEE WASHINGTON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-57841-R

                                           ORDER

        The Court DENIES as moot the State’s January 23, 2015 motion to extend time to file its
brief. The State’s brief was originally due by Monday, December 1, 2014, and the motion
sought an extension until January 28, 2015 to file the brief. To date, however, the State has not
yet tendered its brief to the Court.
        The Court ORDERS the State to file its brief within TEN DAYS of the date of this
order. If the brief is not received within that time, the appeal will be submitted without the
State’s brief.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Daniel
Abrahamson, Dallas County District Attorney’s Office, and to counsel for appellant.

                                                      /s/   LANA MYERS
                                                            JUSTICE